Goss, C. J.
This is the third case argued in a series of cases quite similar in general facts and applicable rules of law, where Citizens Bank of Stuart, when insolvent, turned over assets to depositors, and the receiver sued to recover the assets so paid. The bank was turned over by its officers to the department of trade and commerce on December 1, 1930.
In this case there were five causes of action, each involving the transfer by the bank from its assets of a separate note and real estate mortgage. The first three occurred on November 14, the fourth on November 18, and the fifth on November 20, all in 1930. The mortgages totaled $36,000 on their face. Defendant had on deposit in the bank more than that sum. The notes and mortgages were mailed to him and the $36,000 was charged to his account. The court found generally for the plaintiff, adjudged the transfers void, and ordered them set aside, but allowed defendant a claim as a general depositor.
The case is ruled by the principles announced in the opinion in Luikart v. Hunt, ante, p. 642. No further discussion is needed.
The judgment of the district court is
Affirmed.